Citation Nr: 0028298	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  94-34 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine 
fusion at L5-S1 with radiculopathy, currently rated as 40 
percent disabling.

2.  Entitlement to an increased rating for a status post 
patellectomy of the right knee, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from August 1964 to August 
1970.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) regional office (RO) in Atlanta 
Georgia; Indianapolis, Indiana; and Nashville, Tennessee.  

In September 1996, the Board issued a decision which 
confirmed the RO's denial of an increased rating for the 
veteran's right knee disorder.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In April 1997, the Court vacated the Board's 
decision and remanded the case for further action.  The Board 
subsequently remanded the case to the RO for additional 
development in March 1998 and again in December 1999.

During the course of the development requested by the Board, 
the RO denied an increased rating for the veteran's back 
disorder.  The veteran subsequently perfected an appeal with 
respect to that issue.  


FINDINGS OF FACT

1.  The lumbar spine fusion at L5-S1 with radiculopathy is 
productive of pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

2.  The status post patellectomy of the right knee has not 
resulted in more than moderate impairment due to instability 
or subluxation.

3.  The veteran has arthritis of the right knee which results 
in pain and limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent disability rating for a 
lumbar spine fusion at L5-S1 with radiculopathy are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5293 (1999).

2.  The criteria for a disability rating higher than 20 
percent for a status post patellectomy of the right knee are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(1999).

3.  The criteria for a separate 10 percent rating for 
arthritis of the right knee are met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (1999); VAOPGCPREC 
23-97; VAOPGCPREC 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Court has held that an allegation that a service-
connected disability is more severe than it is currently 
rated is sufficient to establish a well-grounded claim for a 
higher rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
The veteran has been afforded disability evaluation 
examinations.  The Board finds that the examination reports 
contain all findings necessary to assess the severity of the 
veteran's service-connected low back disorder and right knee 
disorder.  The Board further notes that the veteran has 
declined the opportunity to have a personal hearing.  The 
Board does not know of any additional relevant evidence that 
is available.  Therefore, no further assistance to the 
veteran with the development of evidence is required.

I.  Entitlement To An Increased Rating For A Lumbar Spine 
Fusion At L5-S1
 With Radiculopathy, Currently Rated As 40 Percent Disabling.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate Diagnostic Codes identify the 
various disabilities.  The assignment of a particular 
Diagnostic Code is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In 
reviewing the claim for a higher rating, the Board must 
consider which Diagnostic Code or Codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

Diagnostic Code 5295, which provides that a noncompensable 
rating is warranted where a lumbosacral strain is productive 
of slight subjective symptoms only.  A 10 percent disability 
rating may be assigned where there is characteristic pain on 
motion.  A 20 percent rating is warranted where there is 
muscle spasm on extreme forward bending, or unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
rating is warranted if the lumbosacral strain is severe with 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.  
Diagnostic Code 5295 does not provide for a rating higher 
than 40 percent.

A back disorder may also be rated based on the extent to 
which the disorder limits the motion of the back.  Diagnostic 
Code 5292 provides that a 10 percent rating is warranted for 
limitation of motion of the lumbar spine which is slight in 
degree.  A 20 percent rating is warranted for moderate 
limitation of motion.  A 40 percent rating is warranted if 
the limitation of motion is severe.  Again, however, 
Diagnostic Code 5292 does not provide for a rating higher 
than 40 percent.

Alternatively, under Diagnostic Code 5293, a noncompensable 
rating is warranted for intervertebral disc syndrome which is 
postoperative and cured.  A 10 percent rating is warranted 
for intervertebral disc syndrome which is mild in degree.  A 
20 percent rating is warranted for intervertebral disc 
syndrome which is moderate in degree with recurring attacks.  
A 40 percent rating is warranted for severe intervertebral 
disc syndrome with recurring attacks and little intermittent 
relief.  A 60 percent rating is warranted for intervertebral 
disc syndrome which is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

Another Diagnostic Code pertaining to the back which 
potentially offers a rating higher than 40 percent is 
Diagnostic Code 5289 which provides that a 40 percent rating 
is warranted if there is favorable ankylosis of the spine, 
and a 50 percent rating is warranted if there is unfavorable 
ankylosis of the spine.   

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Whether the upper or lower 
extremities, the back or abdominal wall, the eyes or ears, or 
the cardiovascular, digestive, or other system, or psyche are 
affected, evaluations are based upon lack of usefulness, of 
these parts or systems, especially in self-support.  This 
imposes upon the medical examiner the responsibility of 
furnishing, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of disability upon the person's ordinary activity.  
In this connection, it will be remembered that a person may 
be too disabled to engage in employment although he or she is 
up and about and fairly comfortable at home or upon limited 
activity.  See 38 C.F.R. § 4.10 (1999).

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (1999).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (1999).  

The Board has considered the full history of the veteran's 
service-connected low back disorder.  The veteran's service 
medical records show that he was treated on several occasions 
for complaints pertaining to his back.  For example, a 
service medical record dated in November 1969 shows that the 
veteran had a history of back pain since being hurt in 
Vietnam in 1966.  The pain had increased recently with 
bending.  On examination, the range of motion of the back was 
fair.  There was good sensation and strength.  The 
lumbosacral area was tender.  X-rays showed narrowing of the 
L5-S1 disc space.  He reportedly had used a back brace in the 
past with no relief.  The veteran was instructed to stay in 
his quarters and use a firm bed, heat, and valium.  Other 
service medical records contain similar information.  

The veteran submitted a claim for disability compensation for 
a back disorder in September 1970.  The report of a medical 
examination conducted by the VA in October 1970 shows that 
the veteran reported that he was hit in the back by a piece 
of steel from a floating bridge in Vietnam in 1966, and that 
he had a back disability which continued to March 1970 when 
he had a spinal fusion done.  On examination, flexion of the 
back was to 70 degrees, but there was no extension.  Lateral 
flexion was to 20 degrees bilaterally, and rotation was 
restricted by a few degrees.  There was flattening of the 
lumbar curve.  Bilateral surgical scars were present on each 
side of the lower lumbar spine.  Straight leg raising was 
restricted to 70 degrees and caused pain.  The right thigh 
was 19 inches and the left was 20 3/4 inches.  There was 
moderate atrophy of the extensor femoris muscle.  The 
pertinent diagnosis was residual of spinal fusion.  

Subsequently, in a rating decision of December 1970, the RO 
granted service connection for post operative residual spinal 
fusion at L4 to S1, and assigned a 20 percent disability 
rating.  The veteran was afforded another examination by the 
VA in January 1973.  Following examination, the pertinent 
diagnosis was post operative residuals, spinal fusion (L4-
S1), severely symptomatic.  In a decision of April 1973, the 
RO increased the rating to 40 percent.  

The report of a disability evaluation examination conducted 
by the VA in November 1981 shows that the diagnosis was post 
operative L5-S1 lumbar fusion with L5-S1 symptomatic 
radiculopathy to the right lower extremity and minor disuse 
atrophy of the musculature of the right leg.  Subsequently, 
in a decision of December 1981, the RO increased the rating 
to 60 percent.  

The veteran was afforded another examination by the VA in 
April 1987.  The report shows that the diagnosis was chronic 
low back pain postoperative status lumbar fusion.  In a 
decision of May 1987, the RO reduced the rating from 60 
percent to 40 percent.  

In August 1994, the veteran requested an increased rating for 
his service-connected back disorder.  The RO denied that 
request, and the veteran perfected this appeal.  

The pertinent evidence includes the report of an examination 
conducted in April 1995 for the Social Security 
Administration which shows that the veteran gave a history of 
having a back injury during service and a spinal fusion in 
the early 1970's.  He said that it had been difficult to work 
for the last few years due to back pain, and that he had 
stopped working in the last one to two years.  He said that 
he had been treated by VA physicians who offered medications, 
but they had not been helpful.  He had a myelogram but was 
unsure of the results.  He said that whenever he lifted 
anything from 5 pounds he had increased back pain and had to 
stop.  Light housework was difficult for him.  He said that 
pain radiated into the buttocks on both sides all the way 
down to his feet.  On examination, he veteran had mild to 
moderate difficulty getting on and off the examination table.  
He was able to walk on his heels and toes.  The flexion was 
poor at the hips.  He could flex to where the fingertips were 
one and a half feet from the floor.  There was increased pain 
in the low back while this was being accomplished.  There was 
tenderness in the low back as well.  Lateral flexion was 
decreased by 75 percent, and extension was zero.  On 
neurological examination, strength was normal.  Sensation to 
pin prick and light touch was also normal.  Deep tendon 
reflexes were 1+ in the upper extremities, 1+ at the knees, 
and 0 at the ankle.  The impression was chronic low back 
pain, possibly secondary to disc disease, however, don't have 
old records to show results of myelogram.  If the myelogram 
is negative, certainly should improve by low back exercises, 
appropriate use of medications, therapy and some weight loss.  
The examiner also indicated that the prognosis was poor due 
to the chronicity.  An X-ray report dated in April 1995 shows 
that there were postoperative changes present from a 
posterior fusion, seen from L3 to S1.  There was a normal 
alignment and height of the vertebral bodies.  Mild 
degenerative changes were present with disc space narrowing 
at the level of L4-5.  The sacroiliac joints were 
unremarkable.  

The report of an examination of the veteran's spine conducted 
by the VA in November 1996 shows that the veteran reported a 
history of a back injury in service followed by a spinal 
fusion in March 1970.  He said that he had continued to have 
back pain in the center of his back, often radiating down the 
right leg.  He said that he typically had a dull ache every 
day, which was approximately a 4 on a scale of 10, and that 
the pain shot up to a 10 approximately 3 to 4 times per 
month.  He said that he took extra-strength Tylenol, and that 
the pain sometimes responded and sometimes did not.  He said 
that sometimes he could walk a fair distance, but other times 
he could not walk far at all.  He also complained of a 
tingling sensation in the lateral aspect of the right leg, 
and said that he had this for the past seven to eight years.  
He did not describe it as a numbness, but said that the 
tingling was there and often caused him to itch the side of 
his leg.  On examination, the veteran was in no acute 
distress.  Strength examination in the lower extremities was 
5/5 with a flexor toe sign bilaterally.  Heel and toe walking 
was normal.  There was point tenderness in the lumbar region 
over the lower lumbar vertebra and radiating into the right 
and left buttocks.  On range of motion testing, the veteran 
was able to flex to 30 degrees, extend to 10 degrees, and 
moved approximately 20 degrees from side to side.  The 
assessment was that the veteran had a history of a back 
injury from a piece of steel and was status post fusion of 
L5-S1 and was having continuing low back pain approximately 4 
out of 10 all the time with flare-ups approximately three to 
four times per month with pain of 10 out of 10.  The report 
of an examination of the veteran's joints conducted by the VA 
in November 1996 contains similar information.

A VA medical treatment record dated in May 1997 shows that 
the veteran complained of having severe low back pain 
radiating to the bilateral groin area and bilateral posterior 
thighs.  He said that the pain was worse with any movement 
and worse with coughing.  There was no bladder or bowel 
incontinence and no specific weakness.  He said that he was 
currently unable to walk due to the pain.  On examination, 
the veteran was uncomfortable.  Lower extremity motor 
strength was 4/5 bilaterally due to pain.  The right knee 
jerk could not be tested secondary to pain.  The left knee 
jerk was absent.  Bilateral ankle jerks were 1+.  The 
impression was acute exacerbation of back pain.  Another VA 
record from the same day shows that the veteran was in a 
wheelchair.  Straight leg raising was positive bilaterally at 
30 degrees.  There was 1+ paralumbar spasm.  The report of an 
MRI of the veteran's lumbar spine conducted by the VA in May 
1997 shows that the impression was post surgical changes and 
mild spondylosis without stenosis or neural foramen 
identified.  

A VA hospital discharge summary dated later in May 1997 shows 
that the veteran was hospitalized and treated with bed rest 
and pain medications.  This relieved the pain somewhat.  It 
was noted that he did not have any significant stenosis or 
disc bulge on an MRI, but that he may require refusion 
sometime in the future.  His discharge instructions included 
no prolonged sitting, no lifting and to wear a brace as much 
as possible when it became available.  He was to have a 
period of convalescence of approximately four weeks.  

A VA medical treatment record dated in January 1999 shows 
that the veteran had a history of a back fusion in 1970.  He 
had sharp pains in the back on and off.  Recently, it had 
been lasting longer than normal.  This had been going on for 
about a month.  It seemed to be worse with movement, turning, 
or bending.  The pain went into both legs.  He had surgery on 
the back before and he did not want any further surgery.  He 
took Tylenol and Motrin.  An MRI a couple of years ago 
reportedly showed post surgical changes but no stenosis.  
Objective examination of the back showed a +1 paralumbar 
spasm.  Forward flexion was to 60 degrees.  Straight leg 
raising was positive bilaterally at 60 to 70 degrees.  The 
assessment was status post back fusion with myofascial pain.  
The plan was to prescribe medications.  The veteran was to 
continue to do exercises at home.  

The report of a general medical examination conducted by the 
VA in December 1999 shows that the veteran stated that in 
1966 a floating bridge flipped and hit him in the back.  He 
said that his lower back continued to bother him and he ended 
up having a fusion in 1970 at L5-S1.  The low back improved 
for a while, but later continued to bother him.  He 
complained that he had pain in his back every day with the 
intensity being 8 on a scale of 10.  He did not have flare-
ups as the pain was there all the time.  He did not complain 
of stiffness, but had a lack of endurance.  He said that if 
he sat for a long time, he had to stand up and walk around or 
lay down and relax.  He took Naproxen, 500 milligrams, and 
Darvocet, one tablet, as needed for pain.  He stated that the 
medications helped, but he tried not to take them all the 
time.  He stated that he used a low back brace about two 
thirds of the time.  

On examination, the veteran was in no pain.  On neurological 
examination, the veteran said that he had tingling and 
numbness that went down the external surface of the right 
thing.  Muscle tone and power were within normal limits and 
equal bilaterally.  The muscles of the right lower extremity 
were about 5 percent smaller than the left, but the 
difference was hard to notice.  Deep tendon reflexes were 
diminished overall, but equal bilaterally.  They were 1+ in 
the knees and ankles.  Sensation to touch and pinprick was 
normal.  The veteran's spine had a V shaped scar which 
measured 4.5 inches for each of the arms of the V.  The scar 
was non-tender, well healed, and there was no keloid 
formation.  The veteran had lost the normal lumbar lordosis 
so that the spine appeared to be flat.  The range of motion 
of the lumbar spine was measured with attention to pain, 
fatigue, weakness and incoordination and was forward flexion 
to 60 degrees, with complaint of discomfort, and backward 
extension to 20 degrees.  Lateral flexion was to 10 degrees 
bilaterally, and the veteran showed grimacing on his face and 
admitted to having pain when doing the movement bilaterally.  
The pertinent assessment was status post L5-S1 fusion, with 
right thigh radiculopathy.  

Based on the foregoing, the Board finds that the medical 
evidence shows that the veteran's lower back symptoms are, at 
least with respect to the criteria embodied by Diagnostic 
Code 5293, consistent with of a 60 percent disability 
evaluation.  The manifestations which are contemplated for a 
60 percent rating, such as intervertebral disc syndrome which 
is pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief have been shown.  In this regard, 
the Board notes that the veteran had muscle spasm when 
hospitalized by the VA in May 1997, and when examined in 
January 1999.  An absent ankle jerk was noted in the 
examination performed for the Social Security Administration 
in April 1995 and during the VA hospitalization in May 1997.  
An increased rating is also supported by the frequency of 
flare-ups of the disorder as was recorded in the November 
1996 VA examination report.  

Having already established that the veteran's low back 
symptomatology is consistent with the assignment of a 60 
percent evaluation under Diagnostic Code 5293, the Board 
observes that the veteran's lower back condition is not 
sufficiently severe as to allow for an increased evaluation 
under any alternative diagnostic codes such as Diagnostic 
Codes 5289 or 5292.  Although it is permissible to rate a 
back disorder under one or more separate diagnostic codes 
that together provide for the manifestations of the 
disability, including pain, loss of motion, and neurological 
findings, such a rating or ratings would be instead of, 
rather than in addition to, a disability rating under 
Diagnostic Codes 5293.  Therefore, the Board has considered 
whether there is any other schedular basis for assigning a 
higher evaluation.  In regard to range of motion, Diagnostic 
Code 5292 provides a maximum 40 percent evaluation for severe 
loss of lumbar spine motion.  If there is complete loss of 
motion, Diagnostic Code 5289 provides that a 40 percent 
rating is warranted if there is favorable ankylosis of the 
spine, and a 50 percent rating is warranted if there is 
unfavorable ankylosis of the spine.  Range of motion testing 
has confirmed that the veteran has severe limitation of 
motion of the lumbar spine with pain on motion.  However, the 
medical evidence also demonstrates that the veteran retains 
some functional motion of the lumbar spine, and there is no 
indication that the spine must be held in an unusual or 
awkward angle.  The Board also notes that because the fusion 
of the veteran's spine was done surgically, it would have 
been done at an angle which was favorable rather than 
unfavorable.  Therefore, the functional impairment clearly 
more nearly approximates favorable ankylosis of the lumbar 
spine rather than unfavorable ankylosis of the lumbar spine.  
Accordingly, an evaluation in excess of 40 percent would not 
be warranted on the basis of ankylosis of the lumbar spine.

For rating the neurological manifestations of the back 
disability, Diagnostic Code 8520 (sciatic nerve dysfunction) 
is for consideration.  Sciatic neuropathy is specifically 
identified as a factor for consideration in the evaluation of 
a disability under Diagnostic Code 5293.  Therefore, it would 
be appropriate to evaluate the neurological manifestations of 
the veteran's back disability under this rating code as an 
alternative to Diagnostic Codes 5293.  The Board notes that 
under Diagnostic Code 8520 incomplete paralysis of the 
sciatic nerve warrants a 10 percent evaluation if it is mild, 
a 20 percent evaluation if it is moderate, a 40 percent 
evaluation if it is moderately severe or a 60 percent 
evaluation if it is severe (with marked muscular atrophy).  
38 C.F.R. § 4.124a, Diagnostic Code 8520 (1999).  An 80 
percent evaluation is warranted for complete paralysis of the 
sciatic nerve.  With complete paralysis of the sciatic nerve, 
the foot dangles and drops, there is no active movement 
possible of muscles below the knee, and flexion of the knee 
is weakened or (very rarely) lost.

The veteran has complained of lower extremity pain and 
numbness which primarily affects the right leg.  However, 
none of the medical evidence on file demonstrates that the 
actual functional impairment associated with the right lower 
extremity is productive of more than moderate incomplete 
paralysis of the sciatic nerve.  The impairment is primarily 
sensory in nature and the veteran has retained good strength.  
In this regard, the Board notes that the evidence reflects 
that the veteran is usually able to ambulate normally without 
assistance.  Therefore, the Board concludes that a rating 
greater than 20 percent for moderate incomplete paralysis of 
the sciatic nerve of the right leg would not be warranted for 
under Diagnostic Code 8520.  

Accordingly, the Board finds that in lieu of Diagnostic Code 
5293, an increased rating would still not be warranted under 
a combination of alternative diagnostic codes that 
encompasses the components of the veteran's back disability 
with separate evaluations based on functional impairment due 
to loss of motion (Diagnostic Code 5289) and functional 
impairment of the right lower extremity as the result of 
neurological pathology (Diagnostic Code 8520).  If the 
disability were assigned separate evaluations of 40 percent 
under Diagnostic Code 5289 for ankylosis of the lumbar spine, 
and 20 percent under Diagnostic Code 8520 for impairment of 
the sciatic nerve of the right lower extremity, the combined 
evaluation of the ratings for these components of the 
disability would be 50 percent, which is lower than the 
evaluation assigned by the Board under Diagnostic Code 5293.  
The combined ratings table provides that a 40 percent rating 
and 20 percent ratings combines to 50 percent.  See 38 C.F.R. 
§ 4.25.  Therefore, the Board concludes that the criteria for 
a disability rating higher than 60 percent for the residuals 
of fusion of the lumbar spine with radiculopathy under 
alternative diagnostic codes are not met. 

The Board further finds that the 60 percent rating adequately 
reflects the impairment of the veteran's daily activities and 
that impairment attributable to functional impairment from 
pain, weakness, and fatigability.  In determining that the 
currently assigned rating is appropriate, the Board observes 
that this rating under Diagnostic Code 5293 takes into 
account the functional limitation due to pain, in particular 
the limited back motion and pain on movement.  Other factors 
listed in 38 C.F.R. § 4.45, such as more movement than 
normal, incoordination, impaired ability to execute skilled 
movements smoothly, swelling, or deformity have not either 
been contended or demonstrated.  Interference with sitting, 
standing, and weight-bearing have also been considered in the 
assignment of the 60 percent rating.  The Board also notes 
that the evidence does not reflect the existence of lower 
extremity neurological deficits such as drop foot which might 
warrant a separate compensable rating.  See Bierman v. Brown, 
6 Vet. App. 125, 131 (1994).  Accordingly, the Board 
concludes that the criteria for a disability rating higher 
than 60 percent for residuals of a lumbar spine fusion with 
radiculopathy are not met.  

II.  Entitlement To An Increased Rating For A Status Post 
Patellectomy Of The Right Knee, Currently Rated As 20 Percent 
Disabling.

The Board has considered the full history of the veteran's 
service-connected right knee disorder.  The veteran's service 
medical records show that the veteran was treated for right 
knee pain on several occasions.  For example, a record dated 
in May 1967 shows that the veteran reported that he had right 
knee pain since April 1967.  His knee grated, popped, caused 
pain, and swelled.  An x-ray was unremarkable.  The diagnosis 
was rule out osteochondritis dissecans.  

The veteran submitted a claim for disability compensation for 
a right knee disorder in September 1970.  The report of a 
medical examination conducted by the VA in October 1970 shows 
that the pertinent diagnosis was residual right patellectomy, 
mild.  In a decision of December 1970, the RO granted service 
connection for post operative residual, patellectomy right 
knee, and assigned a 10 percent disability rating.  

In November 1992, the veteran requested an increased rating.  
In a decision of May 1993, the RO initially confirmed the 
previously assigned 10 percent rating.  The veteran 
subsequently perfected an appeal of that decision.  The Board 
confirmed that rating in a decision of September 1996; 
however, as noted above, the Board's decision was 
subsequently vacated by the Court.  In a decision of May 
1999, the RO increased the rating from 10 percent to 20 
percent.  The veteran has not withdrawn his appeal.  
Therefore, the Board will consider whether a rating higher 
than 20 percent is warranted.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999), a 10 
percent rating is warranted for recurrent subluxation or 
lateral instability which is productive of slight impairment 
of the knee.  A 20 percent rating is warranted for moderate 
impairment.  A 30 rating is warranted for severe impairment.  
Diagnostic Code 5257 does not contain provisions for 
assigning a rating higher than 30 percent.

The pertinent evidence includes the report of an orthopedic 
examination conducted by the VA in October 1993 which shows 
that the veteran said that his right knee was doing terrible.  
He said that he was having a lot of pain in it, and that it 
was giving away.  He said that it caused him to fall in his 
yard a month ago and hurt his shoulder.  He also said that he 
fell again twice a week later while getting out of a pickup 
truck.  He said that he worked for a county road department.  
It did not lock or swell.  On physical examination, the 
veteran walked with a slight limp favoring the right lower 
extremity.  He was unable to squat because of the right knee 
discomfort.  On inspection, there was a 10 centimeter medial 
meniscectomy scar on the anteromedial aspect of the right 
knee joint.  Knee extension was to 0 degrees bilaterally.  
Knee flexion was to 140 on the right and 150 on the left.  
McMurray's sign was negative bilaterally.  Clarke's test was 
also negative bilaterally.  There was no laxity of the 
cruciate or collateral ligaments of either knee.  There was 
no soft tissue swelling, redness, or increased heat around 
the right knee joint.  The circumferences of the knees were 
15 inches on the left and 14.5 on the right.  The diagnosis 
was postoperative status right knee medial meniscectomy with 
a well healed scar, some persistent complaints, and 
functional residuals as noted.  An x-ray was interpreted as 
showing (1) post surgical changes and foreign body unchanged 
from 1987; and (2) progression of chondrocalcinosis since the 
previous study.  Possible etiologies include CPPD, 
hyperparathyroidism and degenerative.  

VA outpatient medical treatment records show that the veteran 
has been seen for complaints pertaining to his knees.  A VA 
treatment record dated in January 1994 shows that the veteran 
had a history of arthritis in the right knee with right 
patellar resection.  He complained of instability of the 
right knee and a decreased range of motion which was to 
approximately 110 degrees with a complaint of pain at the end 
of the range.  He was fitted with a hinged knee brace.  A VA 
radiology report dated in January 1994 shows that an x-ray of 
the right knee was interpreted as showing osteoarthritic 
changes with chondrocalcinosis and suprapatellar effusion.  A 
metallic foreign body was seen over the medial aspect of the 
proximal tibia.  A record dated in August 1994 shows that the 
veteran had a history of a patellectomy in 1970.  He 
complained that the knee had been giving away and causing 
falling.  On examination, the right knee had no effusion.  
There was mild pain over the patellar tendon.  There was no 
significant medial lateral joint line tenderness or lateral 
joint line tenderness.  The knee was stable.  An x-ray showed 
good preservation of the articular cartilage.  There was 
chondrocalcinosis.  The impression was patellar tendinitis 
status post patellectomy.  The veteran was advised to 
continue taking nonsteroidal anti-inflammatory drugs and was 
told he may consider physical therapy such as quad 
strengthening.  

The report of an examination conducted in April 1995 for the 
Social Security Administration shows that the veteran 
reported having injuries to his right knee in Vietnam with 
removal of the right knee cap in the early 1970's.  He said 
that he could only climb one or two stairs at a time.  
Occasionally the knee would give away and cause him to fall.  
He could walk for one to two blocks before stopping due to 
pain in his back and knee.  He also complained of swelling in 
the right knee joint.  On examination, his gait and station 
were normal.  He could walk on his heels and toes.  Squatting 
was difficult due to pain in the knee.  The range of motion 
was normal.  The impression was chronic right knee pain due 
to chondromalacia and possible intrinsic arthritis.  

The report of an examination of the veteran's joints 
conducted by the VA in November 1996 shows that the veteran 
gave a history of smashing his knee cap on the ground during 
service after being hit in the back by a steel beam.  It gave 
him trouble and gradually worsened until 1970 when a doctor 
in service performed a right patellectomy.  He was placed in 
a cast postoperatively, but continued to have trouble with 
his knee since then.  He said that he had pain all the time.  

On examination, the right knee had a well healed medial 
anterior arthrotomy incision, and he was status post 
patellectomy.  He surprisingly had no extension lag and was 
able to fully extend the leg.  He was able to flex to 125 
degrees on the right and to 135 degrees on the left.  He had 
lateral joint line tenderness.  He had a negative Lachman's, 
negative McMurray's, and negative anterior drawer signs.  His 
muscle strength of the quadriceps on the right side was 4/5.  
The examiner commented that this was consistent with a 
patellectomy.  X-rays of the knee revealed that it was status 
post patellectomy with chondrocalcinosis and some minimal 
degenerative changes.  The assessment was that the veteran 
was status post patellectomy with surprisingly no extensor 
lag.  He also had weakness and chondrocalcinosis and minimal 
degenerative changes.  With regard to the future, the 
examiner indicated that the veteran's right knee would most 
likely continue on a degenerative course, becoming more 
problematic and would most likely require a total knee 
arthroplasty in the future.  

The report of an x-ray of the right knee dated in May 1997 
shows that the impression was absent patella, 
chondrocalcinosis, and osteoarthritic changes.  

The report of an examination of the veteran's joints 
conducted by the VA in October 1998 shows that the veteran 
reported that his problems with his knee were those of 
weakness, pain, giving away, pain when kneeling, and pain 
when he walked.  He said that the symptoms were more or less 
constant with some episodes of getting worse and getting a 
little better.  With his flare-ups, he got more swelling in 
the knee and then the swelling went back down.  On 
examination, the veteran's right knee had a parapatellar 
scar.  There was no palpable patella.  There was 1/4 inch of 
atrophy of the right thigh.  The strength of the quadriceps 
was about 70 percent of normal as compared to the opposite 
side.  There was no patella and extensor apparatus.  The knee 
extended to 0 degrees and flexed to a measured 130 degrees.   
The veteran complained of pain at about 90 degrees, but 
continued to flex until 130 degrees.  The ligaments of the 
knee were stable.  There was no joint effusion.  The 
popliteal space was negative.  The veteran walked with a 
slight limp giving to the right side.  X-rays showed minimal 
degenerative changes in the knee.  The diagnosis was residual 
status post patellectomy right knee.  The examiner indicated 
that no specific treatment was needed at that time.  

The report of an examination conducted by the VA in December 
1999 shows that the veteran reported that his right knee 
swelled to the point that he could not walk.  He also said 
that his right knee gave way and caused him to fall.  He said 
that his right knee hurt most of the time and that the 
intensity was 8 on a scale of 10.  He stated that his knee 
flared up once in a while in the sense that it started 
swelling and hurting without any obvious reason.  He usually 
took medications to relieve the flare-ups which were usually 
months apart.  He said that the knee had been tapped during 
one of the flare-ups, and he was told that the fluid 
contained gout crystals.  He did not use a brace, a cane or 
crutches.  

On physical examination, the right knee had a parapatellar 
scar measuring four inches on the medial aspect of the right 
patella.  The scar was well healed, non tender, and visible 
on close inspection.  The examiner could not feel the knee 
cap on palpation of the right knee.  There was no effusion in 
the knees.  There were some external degenerative changes 
noted in the right knee.  There was no evidence of 
instability.  On checking the range of motion, which was done 
with attention to pain, fatigue, weakness, and 
incoordination, the motion for both knees was from 0 to 140 
degrees bilaterally.  The veteran said to the examiner that 
he only had difficulty when he put weight on the knee.  The 
veteran clearly had difficulty when he did the squatting 
maneuver.  He leaned on the table during the maneuver to save 
his right knee.  He had difficulty climbing out of the 
squatting position and relied on the left knee and the 
examining table to lift himself up.  The veteran showed 
grimacing on his face during the squatting maneuver and 
complained of pain in the right knee.  The pertinent 
assessment was status post right knee patellectomy.  

Based on the foregoing evidence, the Board finds that the 
status post patellectomy of the right knee has not resulted 
in more than moderate impairment due to instability or 
subluxation.  Although the veteran has complained that his 
knee gives out, the Board notes that objective examinations 
have consistently shown little or no instability in the knee.  
Moreover, there is no mention of subluxation in the medical 
evidence.  Accordingly, the Board concludes that the criteria 
for a disability rating higher than 20 percent for a status 
post patellectomy of the right knee under Diagnostic Code 
5257 are not met.

The Board must also consider whether the evidence warrants a 
separate compensable rating for arthritis of the knee.  When 
a knee disorder is already rated under Diagnostic Code 5257, 
a separate rating for arthritis may be assigned if the 
veteran has limitation of motion which is at least 
noncompensable under Diagnostic Codes 5260 or 5261.   See 
VAOPGCPREC 23-97.  Under Diagnostic Code 5260, a 
noncompensable rating is warranted where flexion of the knee 
is limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees.  A 20 percent rating 
is warranted where flexion is limited to 30 degrees.  A 30 
percent rating is warranted where flexion is limited to 15 
degrees.  Under Diagnostic Code 5261, a noncompensable rating 
is warranted where extension of the knee is limited to 5 
degrees.  A 10 percent rating is warranted where extension is 
limited to 10 degrees.  A 20 percent rating is warranted 
where extension is limited to 15 degrees.  A 30 percent 
rating is warranted where extension is limited to 20 degrees.  
A compensable rating may also be assigned based on X-ray 
findings of arthritis and painful motion.  See VAOPGCPREC 9-
98; Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

The Board finds that the veteran has arthritis of the right 
knee which results in pain and limitation of motion.  
Although the veteran does not meet the schedular criteria for 
a noncompensable rating under limitation of motion, there is 
ample evidence that pain significantly limits functional 
ability during flare-ups.  Thus, although the veteran does 
not have limitation of motion to a noncompensable degree, 
based on the extensive medical evidence of record and 
following the directives issued in DeLuca and Lichtenfels, 
both supra, the veteran's painful motion and pain upon flare-
ups is deemed to be limited motion.  Therefore, the veteran 
is entitled to a separate ten percent rating for such painful 
motion.  Such a rating is required to adequately address the 
effect of the disability upon the veteran's ordinary daily 
activities.  See 38 C.F.R. § 4.10 (1999).  Although the range 
of motion as measured on examination is less than 
compensable, the Board notes that there are x-ray findings of 
arthritis and many other objective findings confirming that 
the motion is painful.  Accordingly, the Board concludes that 
a separate 10 percent rating for arthritis of the right knee 
is warranted.

III.  Extra-Schedular

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1  

The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  However, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's symptoms and 
disability level.  The record does not reflect a disability 
picture that is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  

The Board notes that neither of the disabilities has required 
frequent hospitalizations.  The veteran has not been 
hospitalized other than the short hospitalization for his 
back in May 1997.  With respect to whether there is evidence 
of marked interference with employment, the Boards notes that 
the veteran has indicated that his service-connected low back 
disability and right knee disorder hinder his ability to 
work.  He has presented records from the Social Security 
Administration showing that he was found to be disabled on 
the basis of the service-connected disabilities.  However, a 
VA examiner in December 1999 stated that, in terms of 
employment, although the veteran is unlikely to be able to do 
physically demanding employment as a result of his low back 
condition and right knee condition, he was likely to be able 
to do sedentary non physically demanding work with 
consideration to providing him with breaks or shorter shifts.  

The Board notes that the sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board does not 
find that the veteran's case is outside the norm so as to 
warrant consideration of the assignment of an extraschedular 
rating.  Therefore, referral of this matter for consideration 
under the provisions of 38 C.F.R. § 3.321 is not warranted.  
See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd 
v. Brown, 9 Vet. App. 94-96 (1996). 



ORDER

1.  A 60 percent rating for a lumbar spine fusion at L5-S1 
with radiculopathy is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.

2.  An increased rating for a status post patellectomy of the 
right knee, currently rated as 20 percent disabling, is 
denied; however, a separate 10 percent rating for arthritis 
of the right knee with painful motion is granted, subject to 
the law and regulations applicable to the payment of monetary 
benefits.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

